DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, this claim claims:

“a slinging tool database unit that stores information pertaining to the slinging tool corresponding to the first weight;” and 

“a control unit that acquires the information pertaining to the slinging tool corresponding to the first weight from the slinging tool database unit when the load is being suspended, and acquires a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, see claim 1 lines 9-10 and 13-16.

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the control unit acquires the vertical length of the slinging tool based on the acquired information pertaining to the slinging tool.

How is the vertical length of the slinging tool acquired based on only the weight of a weight of the load and a weight of the slinging tool that is suspended down from the suspender?  This value does not seem to change or even relate to the vertical length of the slinging tool.  It appears the claimed vertical length of the slinging tool would always be the same.  How does the vertical length change for different weights suspended from the suspender?

From review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), the specification does not enable one of ordinary skill in the art to use the invention because the specification does not explain how the vertical length changes for different weights suspended from the suspender, or how the vertical length of the slinging tool acquired based on only the weight of a weight of the load and a weight of the slinging tool that is suspended down from the suspender. 

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be any prior art related to the claimed invention.  As there does not appear to be prior art that relates to the claimed invention, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to make and use the invention without undue experimentation, which the specification does not (as will be discussed below).

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.

For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.

For example, while claim 1 claims “a control unit that acquires the information pertaining to the slinging tool corresponding to the first weight from the slinging tool database unit when the load is being suspended, and acquires a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, the specification does not provide guidance or direction as to how items such as the wire length Lw of the slinging tool corresponding to the first weight and a suspending angle θw of the slinging tool corresponding to the first load help the control unit acquires the vertical length of the sling tool.

Also, the specification does not provide direction or guidance to one of ordinary skill in the art as to how the vertical length of the slinging tool changes for different weights.  

Without sufficient guidance from the disclosure as to how the control unit uses the wire length Lw and the suspending angle θw, and sufficient guidance of how the vertical length of the slinging tool changes for different weights, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose two examples of the invention (see figure 1 and figure 5, respectively).  However, with respect to each of these examples of the claimed invention, the Specification does not provide a working example of how the claimed invention acquires a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.

Neither example of the claimed invention discloses how the control unit uses the wire length Lw and the suspending angle θw.  Nor do the examples disclose how the vertical length of the slinging tool changes for different loads.

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

Regarding claim 4, this claim claims:

“a resonance frequency calculation unit that calculates a resonance frequency of swing of the load based on the vertical length of the slinging tool acquired by the control unit and an amount of reeling out of the wire rope”, see lines 2-4.

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the frequency calculation unit calculates a resonance frequency of a swing of a load based on the acquired vertical length of the slinging tool acquired by the control unit and amount of reeling out of the wire rope.

It appears the claimed vertical length of the slinging tool would always be the same.  How does the vertical length change for different weights suspended from the suspender?  If the vertical length of the slinging tool is always the same, how does the frequency calculation unit calculate different resonance frequencies?

From review of the specification of page 20 line 11 to page 22 line 14, the specification does not enable one of ordinary skill in the art to use the invention because the specification does not explain how the frequency calculation unit calculate different resonance frequencies for different slinging tools.  How does the frequency calculation unit calculate different resonance frequencies for different slinging tools?

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be any prior art related to the claimed invention.  As there does not appear to be prior art that relates to the claimed invention, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to make and use the invention without undue experimentation, which the specification does not (as will be discussed below).

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.

For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification of page 20 line 11 to page 22 line 14, there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.

For example, while claim 4 claims “a resonance frequency calculation unit that calculates a resonance frequency of swing of the load based on the vertical length of the slinging tool acquired by the control unit and an amount of reeling out of the wire rope”, the specification does not provide guidance or direction as to how the resonance frequency calculation unit would calculate different resonance frequencies for different vertical lengths of the slinging tool and amounts of reeling out of the wire rope because the vertical length of the slinging tool does not appear to change.

As the specification does not provide guidance or direction as to how the vertical length of the slinging tool changes, the specification does not provide guidance or direction as to how the resonance frequency calculation unit would calculate a resonance frequency of swing of the load based on the acquired vertical length of the slinging tool and an amount of reeling out of the wire rope.

Without sufficient guidance from the disclosure as to how the vertical length of the slinging tool changes, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose two examples of the invention (see figure 1 and figure 5, respectively).  However, with respect to each of these examples of the claimed invention, the Specification does not provide a working example of how the claimed invention calculates different resonance frequencies for different vertical lengths of the slinging tool and amounts of reeling out of the wire rope because the vertical length of the slinging tool does not appear to change.

As the examples of the disclosure do not provide guidance or direction as to how the vertical length of the slinging tool changes, the examples do not provide guidance or direction as to how the resonance frequency calculation unit would calculate a resonance frequency of swing of the load based on the acquired vertical length of the slinging tool and an amount of reeling out of the wire rope.

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

Regarding claim 8, this claim claims:

“the method comprising:

calculating a first weight, which includes a weight of the load and a weight of the slinging tool suspended down from the suspender;

acquiring information pertaining to the slinging tool corresponding to the first weight from a slinging tool database unit that stores the information pertaining to the slinging tool corresponding to the first weight when the load is being suspended; and 

acquiring a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, see lines 7-16.

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the control unit acquires the vertical length of the slinging tool based on the acquired information pertaining to the slinging tool.

How is the vertical length of the slinging tool acquired based on only the weight of a weight of the load and a weight of the slinging tool that is suspended down from the suspender?  This value does not seem to change or even relate to the vertical length of the slinging tool.  It appears the claimed vertical length of the slinging tool would always be the same.  How does the vertical length change for different weights suspended from the suspender?

From review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), the specification does not enable one of ordinary skill in the art to use the invention because the specification does not explain how the vertical length changes for different weights suspended from the suspender, or how the vertical length of the slinging tool acquired based on only the weight of a member that is suspended down from the suspender. 

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be any prior art related to the claimed invention.  As there does not appear to be prior art that relates to the claimed invention, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to make and use the invention without undue experimentation, which the specification does not (as will be discussed below).

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.


For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.

For example, while claim 8 claims “acquiring information pertaining to the slinging tool corresponding to the first weight from a slinging tool database unit that stores the information pertaining to the slinging tool corresponding to the first weight when the load is being suspended; and acquiring a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, the specification does not provide guidance or direction as to how items such as the wire length Lw of the slinging tool corresponding to the first weight and a suspending angle θw of the slinging tool corresponding to the first weight help the control unit acquire the vertical of the sling tool.

Also, the specification does not provide direction or guidance to one of ordinary skill in the art as to how the vertical length of the slinging tool changes for different weights.  

Without sufficient guidance from the disclosure as to how the control unit uses the wire length Lw and the suspending angle θw, and sufficient guidance of how the vertical length of the slinging tool changes for different weights, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose two examples of the invention (see figure 1 and figure 5, respectively).  However, with respect to each of these examples of the claimed invention, the Specification does not provide a working example of how the claimed invention acquires a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.

Neither example of the claimed invention discloses how the control unit uses the wire length Lw and the suspending angle θw.  Nor do the examples disclose how the vertical length of the slinging tool changes for different weights.

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims:

“a calculation unit that calculates a first weight, which includes a weight of the load and a weight of the slinging tool suspended down from the suspender;”, see lines 6-8 

“a control unit that acquires the information pertaining to the slinging tool corresponding to the first weight from the slinging tool database unit when the load is being suspended, and acquires a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, see lines 13-16.

These limitations render the claim indefinite for the following reason(s):

First, the above limitations render the claim indefinite because the limitations are unclear as to whether the first weight is from 1) the calculation unit, 2) the slinging tool database unit, or 3) both the calculation unit and the slinging tool database unit.  Thus, the scope of the claim is indefinite.  From review of the specification, the first weight appears to be from the calculation unit because the calculation unit calculates the first weight.  What claimed structure does the first weight come from in the claim?    

Second, the limitation of “a control unit that acquires the information pertaining to the slinging tool corresponding to the first weight from the slinging tool database unit” renders the claim indefinite because the limitation is unclear as to whether the control unit acquires the information pertaining to the slinging tool from 1) the first weight, 2) the slinging tool database unit, or 3) both the first weight and the slinging tool database unit.  Thus, the scope of the claim is indefinite.  From review of the specification, the control unit appears to acquire the information pertaining to the slinging tool from the slinging tool database unit.  What claimed structure does the control unit acquire the information pertaining to the slinging tool? 

Regarding claim 8, this claim claims:

“the method comprising:

calculating a first weight, which includes a weight of the load and a weight of the slinging tool suspended down from the suspender;

acquiring information pertaining to the slinging tool corresponding to the first weight from a slinging tool database unit that stores the information pertaining to the slinging tool corresponding to the first weight when the load is being suspended; and 

acquiring a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, see lines 7-16.

These limitations render the claim indefinite for the following reason(s):

First, the above limitations render the claim indefinite because the limitations are unclear as to whether the first weight is from 1) the calculation unit, 2) the slinging tool database unit, or 3) both the calculation unit and the slinging tool database unit.  Thus, the scope of the claim is indefinite.  From review of the specification, the first weight appears to be from the calculation unit because the calculation unit calculates the first weight.  What claimed structure does the first weight come from in the claim?    

Second, the limitation of “acquiring information pertaining to the slinging tool corresponding to the first weight from a slinging tool database unit” renders the claim indefinite because the limitation is unclear as to whether the method acquires the information pertaining to the slinging tool from 1) the first weight, 2) the slinging tool database unit, or 3) both the first weight and the slinging tool database unit.  Thus, the scope of the claim is indefinite.  From review of the specification, the control unit appears to acquire the information pertaining to the slinging tool from the slinging tool database unit.  What claimed structure does the method acquire the information pertaining to the slinging tool? 


Lack of a Prior Art Rejection
As at least independent claims 1 and 8 comprise significant 112(a) rejections and 112(b) rejections, the Examiner cannot determine at least the scope of these claims.  As the Examiner cannot determine the scope of the claims, the Examiner cannot evaluate the prior art to determine whether or not the claims are patentable at this time.  Upon the proper and complete addressing of all the 112(a) rejections and 112(b) rejections, the Examiner will present prior art that anticipates or would obvious to the claims, or will present an indication of allowably, if applicable.  

Response to Arguments
Applicant's arguments filed April 20, 2022 (see Remarks REM of 04/20/2022) have been fully considered but they are not persuasive.
Applicants argue:
“Accordingly, Applicant respectfully submits that the originally-filed disclosure is fully enabling of the claimed invention as recited by each of claims 1-8.”, see page 7 lines 6-7.

The Examiner respectfully does not agree because the disclosure does not disclose information that would fully enable the claimed invention.  The disclosure does not disclose what information is in the sling tool database.  Further, the disclosure does not disclose how the control unit acquires the information from the sling tool database.  In addition, the disclosure does not disclose how the control unit acquires the vertical height of the slinging tool.  

Applicants argue:
“Applicant directs attention to paragraph [0055] of the originally-filed specification which discloses that the resonance frequency calculation unit 36b calculates a resonance frequency w(n) of the swing of the load W using the load W suspended down on the main wire rope 14 or the sub-wire rope 16 as a single pendulum, and a method of calculating the resonance frequency of a single pendulum is generally known.”, see page 7 lines 12-17.

The Examiner respectfully does not agree because the argument is not commensurate with the scope of either of claims 1 or 8, as neither claim requires the calculation unit to calculate a resonance frequency as a single pendulum.

Applicants argue:
“The slinging tool is selected by the user according to the weight applied to the suspender.”, see page 7 lines 21-22.

The examiner respectfully does not agree for the following reason(s):

First, the argument is not commensurate with the scope of either claims 1 or 8, as neither claim requires the sling tool to be selected by the user according to the weight applied to the suspender.

Second, if the tool is selected by the user, how does the control unit acquire the information pertaining to the slinging tool?  Also, how would the control unit acquire the vertical length of the slinging tool?  Is the user the control unit?  If the determining unit determines whether the load is being suspended from the suspender, how can the slinging tool be selected by the user after the load is being suspended?

Applicants argue:
“In amended claim 4, the resonance frequency calculation unit is recited to calculate a resonance frequency of swing of the load (as a single pendulum) based on the vertical length of the slinging tool acquired by the control unit and an amount of reeling out of the wire rope. Then, the filter unit generates a filtering control signal in which the frequency component in a predetermined range is attenuated with respect to the calculated resonance frequency from the generated control signal.”, see page 8 lines 1-6.

The Examiner respectfully does not agree because the argument is not commensurate with the scope of either of claims 1, 4 or 8, as neither claim requires the calculation unit to calculate a resonance frequency as a single pendulum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654